DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Applicant filed instant application 12/10/2021. Claims 1-20 are presented for examination. Examiner has established an objection for claims 1-2, 7-8, and 13-14; § 112 rejection for claims 4-5, 10-11, and 18-19; and § 101 and § 103 rejections for claims 1-20.     

Claim Objections



Claims 1, 7, and 13, are objected to because of the following recitation: “based on information that a user acquires luggage outside a predetermined area, a route to a destination located in the area and associated with the user and output route information related to the derived route to an in-area vehicle that is autonomously travelable and present in the area.” There should be the word “predetermined” between “the” and “area” in the second and third instance similarly to the first instance of “a predetermined area” and the recitation should read: “based on information that a user acquires luggage outside a predetermined area, a route to a destination located in the predetermined area and associated with the user and output route information related to the derived route to an in-area vehicle that is autonomously travelable and present in the predetermined area.”

Claims 2, 8, and 14, are objected to because of the following recitation: “the processor derives a route in which the in-area vehicle travels to the destination via a waiting place that is provided in the area and where the in-area vehicle is temporarily made to stand by as the route.” There should be the word “predetermined” between “the” and “area” and it appears that the word “as” in “as the route” is a typographical error that should be omitted. Thus, the recitation should read: “the processor derives a route in which the in-area vehicle travels to the destination via a waiting place that is provided in the predetermined area and where the in-area vehicle is temporarily made to stand by the route.”

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-5, 10-11, and 18-19, are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 4, 10, and 18, recites a limitation “the battery.” There is an insufficient antecedent basis for this limitation in the claims 1, 4, 7, 10, 13, and 18.

Claims 5, 11, and 19, are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. These claims include means (or step) plus function limitations in “payment settlement information by payment settlement means implemented when the user acquires the luggage.” However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. To overcome this rejection, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation; or
(b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter; or
(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that perform the claimed function. For more information, see 37 CFR § 1.75(d) and MPEP § 608.01(o) and § 2181.

Claim Rejections - 35 USC § 101









35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below. 











The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-6 and 13-20 is a system, which is one of the statutory categories of invention. The claimed invention of claims 7-12 a navigation program, which is not one of the statutory categories of invention, i.e., process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.  
Conclusion of Step 1 Analysis: Therefore, claims 1-6 and 13-20 are statutory under 35 USC § 101 in view of step 1 of the test, but claims 7-12 are rejected as not statutory under 35 USC § 101 in view of step 1 of the test. 

Step 2A of the Test: 
Prong 1: While claims 1-6 and 13-20 are statutory under step 1 of the test they, however, recite an abstract idea of deriving a route to a destination located in a predetermined area and associated with the user. The creation of deriving a route to a destination located in a predetermined area and associated with the user, as recited in the independent claims 1 and 13 belongs to certain methods of organizing human activity (i.e., managing personal activities) that are found by the courts to be abstract ideas. The limitation in independent claims 1 and 13, which set forth or describe the recited abstract idea, is the following step: “derive, based on information that a user acquires luggage outside a predetermined area, a route to a destination located in the area and associated with the user” (claims 1 and 13). 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 13 recite additional limitations: “a processor” (claim 1), “a first in-area vehicle that is present in a predetermined area, includes a first processor, and is autonomously travelable” (claim 13), and “a navigation server including a second processor” (claim 13). These additional elements are recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic system component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitations recite insignificant extra solution/post solution activity (for example, data gathering): “output route information related to the derived route to an in-area vehicle that is autonomously travelable and present in the area” (claim 1) and “output route information related to the derived route to the first in-area vehicle” (claim 13). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1 and 13 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 13 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	






Step 2B of the Test: The additional elements of independent claims 1 and 13 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0013] As shown in FIG. 1, the navigation system 1 includes a server device 10, an in-area vehicle 20, a network 30, and a non-contact power supply device 40. In the present embodiment, the in-area vehicle 20 and the non-contact power supply device 40 are present in a predetermined area. Further, the server device 10 may be located inside or 25outside the area. In the present embodiment, for example, a predetermined area where the in-area vehicle 20 and the non-contact power supply device 40 are provided is set as a first area, and a range outside the area is within a second area that is present within a certain range outside a boundary line that separates the inside and the outside of the first area. 
TSN202004359US00TFN200612-US 
[0014] The server device 10, the in-area vehicle 20, and the non-contact power supply device 40 are configured to be able to communicate with each other through the network 30 that is an external communication network. The network 30 is composed of, for example, the Internet network and a mobile phone network. 
5 
[0015] The server device 10 functions as a navigation server, and includes a control unit 11, a communication unit 12, and a storage unit 13 as shown in FIG. 2. 

[0016] The control unit 11 includes a processor including a central processing unit (CPU), a digital signal processor (DSP), a field-programmable gate array (FPGA), etc., and a memory (main storage unit) including a random access memory (RAM), a read-only 10memory (ROM), etc. The control unit 11 loads the program stored in the storage unit 13 into the work area of the main storage unit and executes the program, and controls each component, etc. through execution of the program such that the function that satisfies a predetermined purpose can be realized. 

[0021] The in-area vehicle 20 is, for example, an electric vehicle (EV) or a plug-in hybrid electric vehicle (PHEV). The in-area vehicle 20 includes a vehicle control 15device 21, a communication device 22, a storage device 23, a positioning device 24, and a navigation device 25. The vehicle control device 21 and the storage device 23 are physically the same as the control unit 11 and the storage unit 13 of the server device 10.

This is a description of general-purpose computer system. Further, the element of “outputting route information” amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason this element is not sufficient to provide an inventive concept. The additional element of “outputting route information” was considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, it is also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1 and 13 receive or transmit data (i.e., output information) over a network in a merely generic manner. The courts have recognized receiving and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1 and 13 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 13 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-6 depend on independent claim 1; and dependent claims 14-20 depend on independent claim 13. The elements in dependent claims 2-6 and 14-20, which set forth or describe the abstract idea, are: “the processor derives a route in which the in-area vehicle travels to the destination via a waiting place that is provided in the area and where the in-area vehicle is temporarily made to stand by the route” (claims 2 and 14 – further narrowing the abstract idea), “the processor derives a route in which the in-area vehicle travels via an installation location where a power supply device that supplies electric power to a battery of the in-area vehicle is installed when a remaining amount of the battery is less than a predetermined value” (claims 3 and 15 – further narrowing the abstract idea), “the processor outputs, of a first in-area vehicle and a second in-area vehicle having a smaller remaining amount of the battery than the first in-area vehicle, the route information to the first in-area vehicle” (claims 4 and 18 – insignificant extra/post solution activity), “the processor uses, as the information that the user acquires the luggage, payment settlement information by payment settlement means implemented when the user acquires the luggage” (claim 5 – further narrowing the abstract idea), “the payment settlement information includes user information including an address of the user; and the processor sets the address of the user as the destination” (claims 6 and 20 – further narrowing the abstract idea), “the power supply device is a non-contact power supply device that supplies electric power to the battery in a non-contact manner” (claim 16 – further narrowing the abstract idea), “the first processor causes the first in-area vehicle to stand by at a waiting place that is provided in the area and the first in-area vehicle is temporarily made to stand by when the route information is not acquired from the navigation server” (claim 17 – further narrowing the abstract idea), and “a store server device that is provided outside the area and includes a third processor, wherein the second processor uses, as the information that the user acquires the luggage, payment settlement information by payment settlement means implemented when the user acquires the luggage, the payment settlement information being output from the store server device” (claim 19 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-6 and 14-20 do not correct the deficiencies of independent claims 1 and 13 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-6 and 13-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101; and claims 7-12 are rejected as not statutory under 35 USC § 101.

Claim Rejections - 35 USC § 103


















The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5, 7-8, 11, 13-14, 17, and 19, are rejected under 35 U.S.C. § 103 as being unpatentable over Lin (2019/0162862 A1) in view of Song (2019/0005483 A1), and further in view of Hattori (2020/0070890 A1).

As to claims 1 and 7, Lin shows a processor (Lin: page 1, ¶¶ 5-9) configured to: derive a route to a destination located in the area and associated with the user (Lin: page 1, ¶¶ 5-9); and output route information related to the derived route to an in-area vehicle that is autonomously travelable and present in the area (Lin: page 1, ¶¶ 7-9). 
	Lin does not show deriving based on information that a user acquires luggage outside a predetermined area. Song shows deriving based on information that a user acquires luggage outside a predetermined area (Song: page 2, ¶ 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin by deriving based on information that a user acquires luggage outside a predetermined area of Song in order to select a vehicle location in proximity of access point for the future occupant of the vehicle (Song: page 2, ¶ 27).
	Lin in view of Song does not show that an in-area vehicle is autonomously travelable. Hattori shows that an in-area vehicle is autonomously travelable (Hattori: page 1, ¶ 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin in view of Song by an in-area vehicle being autonomously travelable of Hattori in order for the vehicle to park autonomously in the allocated parking slot (Hattori: page 1, ¶ 13).
 
As to claim 13, Lin shows and a navigation server including a second processor (Lin: page 1, ¶¶ 5-9) configured to: derive a route to a destination located in the area and associated with the user (Lin: page 1, ¶¶ 5-9); and output route information related to the derived route to the first in-area vehicle (Lin: page 1, ¶¶ 5-9). 
Lin does not show deriving based on information that a user acquires luggage outside the area. Song shows deriving based on information that a user acquires luggage outside the area (Song: page 2, ¶ 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin by deriving based on information that a user acquires luggage outside the area of Song in order to select a vehicle location in proximity of access point for the future occupant of the vehicle (Song: page 2, ¶ 27).
	Lin in view of Song does not show a first in-area vehicle that is present in a predetermined area, including a first processor, and is autonomously travelable. Hattori shows a first in-area vehicle that is present in a predetermined area, including a first processor, and is autonomously travelable (Hattori: page 1, ¶ 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin in view of Song by a first in-area vehicle that is present in a predetermined area, including a first processor, and is autonomously travelable of Hattori in order for the vehicle to park autonomously in the allocated parking slot (Hattori: page 1, ¶ 13).

As to claims 2, 8, and 14, Lin in view of Song, and further in view of Hattori, shows all the elements of claims 1, 7, and 13. Lin in view of Song does not show deriving a route in which the in-area vehicle travels to the destination via a waiting place that is provided in the area and where the in-area vehicle is temporarily made to stand by the route. Hattori shows deriving a route in which the in-area vehicle travels to the destination via a waiting place that is provided in the area and where the in-area vehicle is temporarily made to stand by the route (Hattori: page 1, ¶ 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin in view of Song by deriving a route in which the in-area vehicle travels to the destination via a waiting place that is provided in the area and where the in-area vehicle is temporarily made to stand by the route of Hattori in order for the vehicle to park autonomously in the allocated parking slot (Hattori: page 1, ¶ 13).

As to claims 5, 11, and 19, Lin in view of Song, and further in view of Hattori, shows all the elements of claims 1, 7, and 13. Lin in view of Hattori does not show using, as the information that the user acquires the luggage, payment settlement information by payment settlement means implemented when the user acquires the luggage. Song shows using, as the information that the user acquires the luggage, payment settlement information by payment settlement means implemented when the user acquires the luggage (Song: page 3, ¶ 30 and ¶ 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin in view of Hattori by using, as the information that the user acquires the luggage, payment settlement information by payment settlement means implemented when the user acquires the luggage of Song in order to select a vehicle location in proximity of access point for the future occupant of the vehicle (Song: page 2, ¶ 27).  

As to claim 17, Lin in view of Song, and further in view of Hattori, shows all the elements of claim 13. Lin in view of Song does not show that the first processor causes the first in-area vehicle to stand by at a waiting place that is provided in the area; and the first in-area vehicle is temporarily made to stand by when the route information is not acquired from the navigation server. Hattori shows the first processor causes the first in-area vehicle to stand by at a waiting place that is provided in the area (Hattori: page 1, ¶ 16); and the first in-area vehicle is temporarily made to stand by when the route information is not acquired from the navigation server (Hattori: page 1, ¶ 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin in view of Song by the first processor causing the first in-area vehicle to stand by at a waiting place that is provided in the area; and the first in-area vehicle being temporarily made to stand by when the route information is not acquired from the navigation server of Hattori in order for the vehicle to park autonomously in the allocated parking slot (Hattori: page 1, ¶ 13).

Claims 3-4, 9-10, 15, and 18, are rejected under 35 U.S.C. § 103 as being unpatentable over Lin in view of Song, further in view of Hattori, and further in view of Ito (JP 2020/0984014 A).

As to claims 3, 9, and 15, Lin in view of Song, and further in view of Hattori, shows all the elements claims 1, 7, and 13. Lin in view of Song, and further in view of Hattori, does not show deriving a route in which the in-area vehicle travels via an installation location where a power supply device that supplies electric power to a battery of the in-area vehicle is installed when a remaining amount of the battery is less than a predetermined value. Ito shows deriving a route in which the in-area vehicle travels via an installation location where a power supply device that supplies electric power to a battery of the in-area vehicle is installed when a remaining amount of the battery is less than a predetermined value (Ito: page 8, lines 4-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin in view of Song, and further in view of Hattori, by deriving a route in which the in-area vehicle travels via an installation location where a power supply device that supplies electric power to a battery of the in-area vehicle is installed when a remaining amount of the battery is less than a predetermined value of Ito in order to provide vehicle charging faculty information (Ito: page 7, lines 52-53).  
  
As to claims 4, 10, and 18, Lin in view of Song, and further in view of Hattori, shows all the elements of claims 1, 7, and 13. Lin in view of Song, and further in view of Hattori, does not show outputting, of a first in-area vehicle and a second in-area vehicle having a smaller remaining amount of the battery than the first in-area vehicle, the route information to the first in-area vehicle. Ito shows outputting, of a first in-area vehicle and a second in-area vehicle having a smaller remaining amount of the battery than the first in-area vehicle, the route information to the first in-area vehicle (Ito: page 8, lines 4-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin in view of Song, and further in view of Hattori, by outputting, of a first in-area vehicle and a second in-area vehicle having a smaller remaining amount of the battery than the first in-area vehicle, the route information to the first in-area vehicle of Ito in order to provide vehicle charging faculty information (Ito: page 7, lines 52-53).  

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Lin in view of Song, further in view of Hattori, and further in view of Taguchi (2011/0032110 A1).


As to claim 16, Lin in view of Song, and further in view of Hattori, shows all the elements of claim 15. Lin in view of Song, and further in view of Hattori, does not show that the power supply device is a non-contact power supply device that supplies electric power to the battery in a non-contact manner. Taguchi shows that the power supply device is a non-contact power supply device that supplies electric power to the battery in a non-contact manner (Taguchi: page 3, ¶ 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin in view of Song, and further in view of Hattori, by the power supply device being a non-contact power supply device that supplies electric power to the battery in a non-contact manner of Taguchi in order to charge the battery (Taguchi: page 3, ¶ 49).  

Claims 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Lin in view of Song, further in view of Hattori, and further in view of Uchida (JP 2004/012263 A).

As to claims 6, 12, and 20, Lin in view of Song, and further in view of Hattori, shows all the elements of claims 5, 11, and 19. Lin in view of Song, and further in view of Hattori, does not show that the payment settlement information includes user information including an address of the user; and the processor sets the address of the user as the destination. Uchida shows that the payment settlement information includes user information including an address of the user (Uchida: page 2, ¶ 7); and the processor sets the address of the user as the destination (Uchida: page 2, ¶ 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin in view of Song, and further in view of Hattori, by the payment settlement information including user information including an address of the user; and the processor setting the address of the user as the destination of Uchida in order to guide user to the destination (Uchida: page 1, ¶ 1).  

Conclusion






















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Penilla (9,581,997 B1) discloses: “When the user provides a parking location preference election at the entrance of garage 100, the vehicle will proceed to park in garage 100 at the desired location automatically.”























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691